Exhibit 10.31

May 9, 2005

 

Mr. Paul S. Viviano

19432 Beckonridge Lane

Huntington Beach, CA  92648

AMENDED AND RESTATED AGREEMENT

Dear Mr. Viviano:

1.     Reference is made to (i) the Alliance Imaging, Inc. 1999 Equity Plan (the
“Option Plan”) and (ii) the Stock Option Agreements (the “Option Agreements”)
between Alliance Imaging, Inc. (the “Company”) and you, dated as of January 2,
2003, January 5, 2004 and January 3, 2005.  In consideration of the Company
granting you options under the Option Plan, executing and delivering the Option
Agreements and making the payments described in Paragraph 5 below, you agree
that no Competition Event (as defined below) shall occur prior to two years
after the Date of Termination (as defined in the employment agreement between
the Company and you as of the date hereof (the “Employment Agreement”)). 
Defined terms used but not defined herein shall have the meaning ascribed
thereto in the Employment Agreement.

2.     For purposes of this letter agreement, a Competition Event shall occur if
you directly or indirectly (i) engage in any imaging business or any other
business that becomes material to the Company’s business during your employment
by the Company (the “Company Business”) within the United States that is the
same or substantially similar to or competitive with any service provided by the
Company; (ii) compete or participate as agent, employee, consultant, advisor,
representative or otherwise in any enterprise engaged in a business which has
any operations engaged in the Company Business within the United States that is
the same or substantially similar to or competitive with any service provided by
the Company; or (iii) compete or participate as a stockholder, partner or joint
venturer, or have any direct or indirect financial interest, in any enterprise
which has any material operations engaged in the Company Business within the
United States that is the same or substantially similar to or competitive with
any service provided by the Company; provided, however, that nothing contained
herein shall prohibit you from (A) owning, operating or managing any business,
or acting upon any business opportunity, after obtaining approval of a majority
of the Board of Directors of the Company and a majority of the independent
members of the Board of Directors of the Company (if any); (B) acting in the
capacity of a Chief Executive Officer or Chief Operating Officer of a hospital
or health system which may have diagnostic imaging operations; or (C) owning no
more than five percent (5%) of the equity of any publicly traded entity with
respect to which you do not serve as an officer, director, employee, consultant
or in any other capacity other than as an investor.

 

--------------------------------------------------------------------------------


 

3.     As a means reasonably designed to protect certain confidential
information of the Company which would otherwise inherently be utilized in the
following proscribed activities, and in partial consideration of the Company’s
covenant to make the payments described in Paragraph 5, you agree that you will
not, prior to the date you cease to receive payments under Paragraph 5 below,
solicit or make any other contact with, directly or indirectly, any customer of
the Company as of the Date of Termination with respect to the provision by you
of any service to any such customer that is the same or substantially similar to
any service provided to such customer by the Company.

4.     In partial consideration of the Company’s covenant to make the payments
described in Paragraph 5, you agree that you will not, prior to the date you
cease to receive payments under paragraph 5, solicit or make any other contact
with, directly or indirectly, any employee of the Company on the Date of
Termination (or any person who was employed by the Company at any time during
the three-month period prior to the Date of Termination) with respect to any
employment, services or other business relationship.

5.     In partial consideration of your covenants contained herein, the Company
shall, following the Date of Termination, pay you an amount equal to twice the
sum of (A) your annual base salary as of the Date of Termination plus (B) your
Bonus.  All payments under this Paragraph 5 shall be made in equal installments
on a bi-weekly basis over a two year period.  Notwithstanding the foregoing, the
Company shall not be obligated to make any payments under this Paragraph 5 to
you if you (x) fail to cure a breach of this Agreement within fifteen days after
receipt of notice of such breach from the Company, or (y) if your employment
with the Company is terminated by reason of your death or disability or for
Cause or by reason of your resignation other than for Good Reason.

6.     For purposes of this Letter Agreement, “Bonus” means the actual cash
bonus earned by you for the calendar year completed immediately prior  to the
Date of Termination.

7.     Notwithstanding paragraph 1 through 4 hereof, if the Company shall fail
to make any payment to you that the Company is obligated to make pursuant to
Paragraph 5 and such failure shall continue for more than five days after
receipt of notice from you, all future payments to you under Paragraph 5 shall
become immediately due and payable and you shall be relieved of all obligations
under this Agreement.

 

2

--------------------------------------------------------------------------------


 

8.     For purposes of paragraph 2 through 4 hereof, the term Company shall
include Alliance Imaging, Inc., its subsidiaries and/or its affiliates.

9.     You acknowledge that irreparable damage would occur in the event of a
breach of the provisions of this Agreement by you.  It is accordingly agreed
that, in addition to any other remedy to which it is entitled at law or in
equity, the Company shall be entitled to an injunction or injunctions to prevent
breaches of this letter agreement and to enforce specifically the terms and
provisions of this letter agreement.

10.   If, at the time of enforcement, any sentence, paragraph, clause, or
combination of the same of this Agreement is in violation of the law of any
state where applicable, such sentence, paragraph, clause, or combination of the
same shall be void in the jurisdictions where it is unlawful, and the remainder
of this Agreement shall remain binding on the parties.  In the event that any
part of any covenant of this Agreement is determined by a court of law to be
overly broad thereby making the covenant unenforceable, the parties agree that
such court shall substitute a judicially enforceable limitation in its place,
and that as so modified, the covenants shall be binding upon the parties as if
originally set forth in this Agreement.

11.   This Letter Agreement embodies the entire understanding of the parties
hereto and will supersede all other oral or written agreements between them
regarding the subject matter hereof.

If you are in agreement with the foregoing, please sign a copy of this letter
where indicated below.

 

 

Very truly yours,

 

 

 

 

 

 

ALLIANCE IMAGING, INC.

 

 

 

 

 

 

By:

/s/ Russell D. Phillips, Jr.

 

 

Name:

Russell D. Phillips, Jr.

 

 

Title:

Executive Vice President
General Counsel

 

 

 

 

 

 

 

 

Acknowledged and agreed to as of the date first above written:

 

 

 

 

 

 

By:

/s/ Paul S. Viviano

 

 

 

Name: Paul S. Viviano

 

 

 

3

--------------------------------------------------------------------------------